ORDER
PER CURIAM.
Movant, John W. Scott, appeals from a denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing in the County of St. Louis. We affirm. We have reviewed the briefs of the parties and the legal file and find the findings of fact and conclusions of law of the motion court are not clearly erroneous. As we find that an extended opinion would have no prece-dential value, we affirm pursuant to Rule 84.16(b) and 30.25(b). A memorandum solely for the use of the parties here involved has been provided explaining the reasons for our decision.